           Case 1:21-cv-00106-DAD-SAB Document 9 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         Case No. 1:21-cv-00106-DAD-SAB

12                 Plaintiff,                          ORDER CONTINUING MANDATORY
                                                       SCHEDULING CONFERENCE TO
13          v.                                         NOVEMBER 9, 2021

14   LAWRENCE A. HOWEN, et al.,

15                 Defendants.

16

17         On January 26, 2021, the United States of America (“Plaintiff”) filed this action pursuant

18 to the Comprehensive Drug Abuse Prevention and Control Act of 1970 (“Controlled Substances

19 Act” or “CSA”), 21 U.S.C. §§ 801 et seq., against Lawrence A. Howen and Nor-Cal Pharmacies,
20 Inc. (“Defendants”). (ECF No. 1.) After receiving an extension of time to respond to the

21 complaint, Defendants filed a motion to dismiss on March 12, 2021. (ECF No. 7.) To allow

22 decision on the pending motion to dismiss the scheduling conference set for May 6, 2021, the

23 Court finds good cause exists to continue the mandatory scheduling conference. Should the

24 motion to dismiss be decided and this matter be ripe for scheduling prior to the continued date,

25 the parties may request that the scheduling conference be advanced.

26         Accordingly, IT IS HEREBY ORDERED that:

27         1.      The mandatory scheduling conference set for May 6, 2021, is CONTINUED to

28                 November 9, 2021, at 10:30 a.m. in Courtroom 9; and


                                                   1
            Case 1:21-cv-00106-DAD-SAB Document 9 Filed 03/16/21 Page 2 of 2


 1          2      The parties shall file a joint scheduling report seven (7) days prior to the

 2                 scheduling conference.

 3
     IT IS SO ORDERED.
 4

 5 Dated:       March 16, 2021
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
